PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Washington et al.
Application No. 16/372,382
Filed: 1 Apr 2019
For: DYNAMIC PLACEMENT OF IN-GAME ADS, IN-GAME PRODUCT PLACEMENT, AND IN-GAME PROMOTIONS IN WAGER-BASED GAME ENVIRONMENTS
:
:
:
:	DECISION ON PETITION
:
:
:
:
:

This is a decision on the petition, filed February 9, 2021, to withdraw the holding of abandonment. 

The petition is granted.

The above-identified application was held abandoned for failure to timely file a reply to the non-final Office action mailed March 31, 2020. This Office action set a shortened statutory period for reply of three months for Applicant to file a terminal disclaimer to overcome a nonstatutory double patenting rejection. Applicant filed a terminal disclaimer that same day, which was approved on April 2, 2020. The Office mailed a Notice of Abandonment on December 16, 2020, noting that no reply to the March 31, 2020 Office action had been received.

The remarks related to the Terminal Disclaimer, filed March 31, 2020, are noted.  The holding of abandonment is withdrawn.  The application is being forwarded to Group Art Unit 3715 for consideration of the terminal disclaimer filed March 31, 2020.

Also, since the petition under 37 CFR 1.137 to revive the application is unnecessary, the fees paid for that petition will be refunded.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions